Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of U.S. Patent No. US 10804402 B2 to Chen et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent renders obvious the instant application.
Regarding independent claim 1: Chen teaches (e.g., Claims 13-18) a method, comprising: 
forming a plurality of fins protruding from a first dielectric layer; 
depositing a spacer on a sidewall of the fin and in contact with the first dielectric layer; 
depositing a second dielectric layer on the first dielectric layer;

wherein a top surface of the conductive rail is below a top surface of the plurality of fins; and 
forming a source/drain terminal in contact with the conductive rail (Claim 16).
Regarding claim 2: Chen teaches the claim limitation of the method of claim 1, on which this claim depends,
further comprising forming a seed layer on the first dielectric layer (Claim 16).
Regarding claim 3: Chen teaches the claim limitation of the method of claim 2, on which this claim depends,
 wherein depositing the conductive material comprises epitaxially growing the conductive material from a top surface of the seed layer (Claim 16).
Regarding independent claim 17:  Chen teaches (e.g., Claims 13-18) a method, comprising:
forming first and second fins;
growing a conductive material between the first and second fins to form a conductive rail, wherein a top surface of the conductive rail is below top surfaces of the first and second fins;
depositing a dielectric layer on the top surface of the conductive rail;
etching a portion of the dielectric layer to expose a portion of the top surface of the conductive rail; and
forming a source/drain terminal in contact with the exposed portion of the top surface of the conductive rail (Claim 16).

Regarding claim 18: Chen teaches the claim limitation of the method of claim 17, on which this claim depends, further comprising:
forming a seed material between the first and second fins; and
etching back the seed material to form a seed layer (Claim 16).
Regarding claim 19: Chen teaches the claim limitation of the method of claim 18, on which this claim depends,
wherein forming the seed material comprises depositing silicon (Claim 14).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of U.S. Patent No. US 10,804,402 B2 to Chen et al. in view (US 4,954,214 A) to Ho
Regarding claim 20: Chen teaches the claim limitation of the method of claim 18, on which this claim depends.
Although, Chen does not expressly teach the method of growing the conductive material comprises growing tungsten in contact with the seed layer,
Ho teaches (e.g., Figs. 2a-2e) a method comprising forming a metal (Col. 7, Lines 37-45: #210) on a dielectric layer (Col. 5, Lines 49-61: #26) and forming a seed layer (Col. 7, Lines 41-45: #200) on the first dielectric layer (Col. 5, Lines 49-61: #26).
Ho further teaches that the method further comprises growing the conductive material comprises growing tungsten (Ho: Col. 7, Lines 37-45: conductive material 210 comprises tungsten) in contact with the seed layer (Col. 7, Lines 41-45: #200).
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 is rejected under 35 U.S.C. 102(a)(2)as being anticipated by Ching et al. (US 2019/0035785 A1).
Regarding independent claim 17: Ching teaches (e.g., Figs. 9-18B) a method, comprising: 
forming first and second fins ([0036] and [0042]: protruding portions of 102 which are 104 are Fins);
growing a conductive material ([0053]: 120) between the first and second fins (104) to form a conductive rail (120),

depositing a dielectric layer ([0041] and [0045]: 122) on the top surface of the conductive rail (120); 
etching a portion of the dielectric layer to expose a portion of the top surface of the conductive rail ([0051] and [0053], see Fig. 19B); and 
forming a source/drain terminal ([0055]: 2002) in contact with the exposed portion of the top surface of the conductive rail ([0055], see Fig. 20B). 

Claim(s) 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US 2018/0374791 A1).
Regarding independent claim 17: Smith teaches (e.g., Figs. 4-20, see annotated Figure 12 below) a method, comprising:
forming first and second fins (104, shown in annotated Fig. 12 below);
growing a conductive material shown in annotated Fig. 12 below and Fig. 9: labeled Ruthenium) between the first and second fins to form a conductive rail, 
wherein a top surface of the conductive rail is below top surfaces of the first and second fins (shown in annotated Fig. 12 below);
depositing a dielectric layer (etch stop cap, see [0031], [0056] and [0058]) on the top surface of the conductive rail;
etching a portion of the dielectric layer ([0061]) to expose a portion of the top surface of the conductive rail ([0071]-[0073]: the dielectric cap is etched before forming the metallization structure); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0374791 A1) in view of Lin (US 2016/0336320 A1).
Regarding independent claim 1: Smith teaches (e.g., Figs. 4-20, see annotated Figure 12 below) a method, comprising:
forming a plurality of fins (104, shown in annotated Fig. 12 below) on a first dielectric layer (shown in annotated Fig. 12 below);

depositing a second dielectric layer (shown in annotated Fig. 12 and Fig. 7: oxide fill) on the first dielectric layer; 
depositing a conductive material (shown in annotated Fig. 12 below and Fig. 9: labeled Ruthenium) between the second dielectric layer (Fig. 7: oxide fill) and the spacer to form a conductive rail (Fig. 12; [0054]-[0063]).
wherein a top surface of the conductive rail is below a top surface of the plurality of fins (shown in annotated Fig. 12 below);
forming a source/drain terminal (shown in Fig. 18 denoted metal) in contact with the conductive rail). 
Smith does not expressly teach forming a plurality of fins protruding from a first dielectric.
However, Lin teaches (e.g., Figs. 1A-1B) a method comprising forming a plurality of fins ([0014]: 20) protruding from a first dielectric ([0015]: 50).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Smith, the method of forming a plurality of fins protruding from a first dielectric, as taught by Lin, for the benefit of increasing the contact area the active area being controlled by means of the gate stack and improve charge mobility control.


    PNG
    media_image1.png
    820
    1283
    media_image1.png
    Greyscale



Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0374791 A1) in view of Lin (US 20160336320 A1) as applied above and further in view of Ho (US 4,954,214 A).
Regarding claim 2: Smith and Lin teach the claim limitation of the method of claim 1, on which this claim depends.
Smith as modified by Lin does not expressly teach that the method further comprises forming a seed layer on the first dielectric layer. 
However, Ho teaches (e.g., Figs. 2a-2e) a method comprising forming a metal (Col. 7, Lines 37-45: #210) on a dielectric layer (Col. 5, Lines 49-61: #26),

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Smith as modified by Lin, the method of forming a seed layer on the first dielectric layer, as taught by Ho, for the benefit or reducing the contact resistance of the interconnection structure, and thus increase device speed during operation.
The method of forming a seed layer prior to forming a metal layer is well-known in the art.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 3: Smith, Lin and Ho teach the claim limitation of the method of claim 2, on which this claim depends,
wherein depositing the conductive material comprises growing the conductive material (Ho: Col. 7, Lines 37-45: #210) from a top surface of the seed layer. 
 epitaxially growing the conductive material, it would have been obvious to a person of ordinary skill in the art at the time of the filing to include in the method to have grown the conductive material epitaxially, because the epitaxial deposition of the metal ensure that the a precise orientation of grain or crystal structure of the material allow for low contact resistance and better interconnection material properties.
Regarding claim 4: Smith, Lin and Ho teach the claim limitation of the method of claim 2, on which this claim depends.
Smith as modified by Lin and Ho teaches that forming the seed layer comprises: 
depositing a seed structure on the first dielectric layer (Ho: Col. 7, Lines 41-45: seed structure #200 on the first dielectric layer Col. 5, Lines 49-61: #26) and in contact with the spacer (Smith: as deposited in Fig. 5); and etching back the seed structure (Ho: Col. 7, Lines 22-36: seed layer 200 is etched back; this meets the claim limitation). 
Although, the seed layer is not in direct contact with the spacer, the claim limitation requirement is met, absent any recitation of direct contact.
Regarding claim 5: Smith, Lin and Ho teach the claim limitation of the method of claim 4, on which this claim depends.
 wherein depositing the seed structure comprises depositing silicon (Ho: Col. 7, Lines 22-36: seed layer 200 is a tungsten silicide (Ho: WSi which means it includes a silicon). 

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2019/0035785 A1) in view of Smith et al. (US 2018/0374791 A1).
Regarding independent claim 1: Ching teaches (e.g., Figs. 9-18B) a method, comprising:
forming a plurality of fins ([0036] and [0042]: protruding portions of 102 which are 104 are Fins) protruding from a first dielectric layer ([0042]: 106);
depositing a spacer ([0050]: 1602) on a sidewall of the fin (104) and in contact with the first dielectric layer (106); 
depositing a conductive material to form a conductive rail ([0053]: 120),
wherein a top surface of the conductive rail is below a top surface of the plurality of fins ([0036] and [0053]: 104; see Fig. 17B); and 
forming a source/drain terminal ([0054]-[0055]: 2002) in contact with the conductive rail ([0054]-[0055]: 120). 
Ching does not expressly teach the method of
depositing a second dielectric layer on the first dielectric layer;
depositing a conductive material between the second dielectric layer and the spacer to form a conductive rail.
Smith teaches (e.g., Figs. 4-20) a method comprising forming a first dielectric (Fig. 4: STI oxide) and a spacer (Fig. 4: [0038]: ALD SiO liner);
Smith further teaches forming a second dielectric layer (Fig. 7: oxide fill), 
depositing a second dielectric layer (Fig. 7: oxide fill) on the first dielectric layer; 

It would have been obvious to a person of ordinary skill in the art at the time of the filing date to include in the method of Ching, the method of depositing a second dielectric layer, depositing a conductive material between the second dielectric layer and the spacer to form a conductive rail, as taught by Smith, for the benefit of improving the insulation of the buried conductive material from accidentally causing a short circuit with surrounding conductive layers.

    PNG
    media_image1.png
    820
    1283
    media_image1.png
    Greyscale

Regarding claim 6: Ching and Smith teach the claim limitation of the method of claim 1, on which this claim depends,

Regarding claim 7: Ching and Smith teach the claim limitation of the method of claim 1, on which this claim depends,
 further comprising depositing a third dielectric layer (Ching: 116) on the conductive rail. 
Regarding claim 9: Ching and Smith teach the claim limitation of the method of claim 1, on which this claim depends,
further comprising depositing a hard mask layer (Ching: [0043]: 1206) on the top surface of the plurality of fins. 
Regarding claim 10: Ching and Smith teach the claim limitation of the method of claim 1, on which this claim depends,
wherein the source/drain terminal (Ching: [0054]-[0055]: 2002) is formed above the conductive rail (Ching: [0041]: 120). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2019/0035785 A1) in view of Smith et al. (US 2018/0374791 A1) as applied above and further in view of Ho (US 4,954,214 A).
Regarding claim 2: Ching and Smith teach the claim limitation of the method of claim 1, on which this claim depends.
Ching as modified by Smith does not expressly teach that the method further comprises forming a seed layer on the first dielectric layer. 

the method further comprises forming a seed layer (Col. 7, Lines 41-45: #200) on the first dielectric layer (Col. 5, Lines 49-61: #26).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Ching as modified by Smith, the method of forming a seed layer on the first dielectric layer, as taught by Ho, for the benefit or reducing the contact resistance of the interconnection structure, and thus increase device speed during operation.
The method of forming a seed layer prior to forming a metal layer is well-known in the art.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 3: Ching, Smith and Ho teach the claim limitation of the method of claim 2, on which this claim depends,

Although, Ching as modified by Smith and Ho are silent regarding epitaxially growing the conductive material, it would have been obvious to a person of ordinary skill in the art at the time of the filing to include in the method to have grown the conductive material epitaxially, because the epitaxial deposition of the metal ensure that the a precise orientation of grain or crystal structure of the material allow for low contact resistance and better interconnection material properties.
Regarding claim 4: Ching, Smith and Ho teach the claim limitation of the method of claim 2, on which this claim depends.
Ching as modified by Smith and Ho teaches that forming the seed layer comprises: 
depositing a seed structure on the first dielectric layer (Ho: Col. 7, Lines 41-45: seed structure #200 on the first dielectric layer Col. 5, Lines 49-61: #26) and in contact with the spacer (Ching: [0050]: 1602); and etching back the seed structure (Ho: Col. 7, Lines 22-36: seed layer 200 is etched back; this meets the claim limitation). 
Although, the seed layer is not in direct contact with the spacer, the claim limitation requirement is met, absent any recitation of direct contact.
Regarding claim 5: Ching, Smith and Ho teach the claim limitation of the method of claim 4, on which this claim depends.
 wherein depositing the seed structure comprises depositing silicon (Ho: Col. 7, Lines 22-36: seed layer 200 is a tungsten silicide (WSi) which means it includes a silicon). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2019/0035785 A1) in view of Smith et al. (US 2018/0374791 A1) as applied above and further in view of Lin et al. (US 2016/0336320 A1).
Regarding claim 8: Ching and Smith teach the claim limitation of the method of claim 7, on which this claim depends.
Ching as modified by Smith does not expressly teach that the method further comprises depositing a shallow trench isolation (STI) layer over the conductive rail and the second and third dielectric layers.
However, Lin teaches (e.g., Figs. 1A-1B) a method comprising depositing a shallow trench isolation (STI) layer ([0025]-[0026]: 60) over a lower isolation dielectric layer ([0025]-[0026]: 50). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Ching as modified by Smith, the method of depositing a shallow trench isolation (STI) layer, as taught by Lin, for the benefit of isolating the gate structures of adjacent FinFETs and thus avoid device shorting and malfunctioning.
Since Ching as modified by Smith teaches the lower structure of the conductive rail and the second and third dielectric layers, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the disclosures of Ching as modified by Smith and Lin and arrive at “the method further comprises depositing a shallow trench isolation (STI) layer over the conductive rail and the second and third dielectric layers”, for the benefits provided above.

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2019/0035785 A1) in view of Ho (US 4,954,214 A).
Regarding claim 18: Ching teaches the claim limitation of the method of claim 17, on which this claim depends.
Ching does not expressly teach that the method further comprises:
forming a seed material between the first and second fins; and 
etching back the seed material to form a seed layer. 
However, Ho teaches (e.g., Figs. 2a-2e) a method comprising forming a metal (Col. 7, Lines 37-45: #210) on a dielectric layer (Col. 5, Lines 49-61: #26),
the method further comprises forming a seed layer (Col. 7, Lines 41-45: #200) on the first dielectric layer (Col. 5, Lines 49-61: #26).
and etching back the seed structure (Ho: Col. 7, Lines 22-36: seed layer 200 is etched back; this meets the claim limitation). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Ching, the method of forming a seed material; and etching back the seed material to form a seed layer, as taught by Ho, for the benefit or reducing the contact resistance of the interconnection structure, and thus increase device speed during operation.
Regarding claim 19: Ching teaches the claim limitation of the method of claim 18, on which this claim depends,

Regarding claim 20: Ching teaches the claim limitation of the method of claim 18, on which this claim depends,
 wherein growing the conductive material comprises growing tungsten (Ching: [0040]) in contact with the seed layer (Ho: 200).

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0374791 A1) in view of Ho (US 4,954,214 A).
Regarding claim 18: Smith teaches the claim limitation of the method of claim 17, on which this claim depends.
Smith does not expressly teach that the method further comprises: forming a seed material between the first and second fins; and etching back the seed material to form a seed layer.
However, Ho teaches (e.g., Figs. 2a-2e) a method comprising forming a metal (Col. 7, Lines 37-45: #210) on a dielectric layer (Col. 5, Lines 49-61: #26),
the method further comprises forming a seed layer (Col. 7, Lines 41-45: #200) on the first dielectric layer (Col. 5, Lines 49-61: #26) and etching back the seed structure (Ho: Col. 7, Lines 22-36: seed layer 200 is etched back; this meets the claim limitation).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Smith, the method of forming a seed layer on the first dielectric layer, as taught by Ho, for the benefit or reducing the contact 
The method of forming a seed layer prior to forming a metal layer is well-known in the art.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 19: Smith teaches the claim limitation of the method of claim 18, on which this claim depends,
wherein forming the seed material comprises depositing silicon (Ho: Col. 7, Lines 22-36: seed layer 200 is a tungsten silicide (Ho: WSi which means it includes a silicon). 
Regarding claim 20: Smith teaches the claim limitation of the method of claim 18, on which this claim depends,
wherein growing the conductive material comprises growing tungsten (Ho: Col. 7, Lines 37-45: conductive material 210 comprises tungsten) in contact with the seed layer.

Allowable Subject Matter
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 11: Ching teaches (e.g., Figs. 9-18B) a method, comprising:
forming a fin ([0036] and [0042]: 104) protruding from a first dielectric layer ([0042]: 106);
depositing a spacer ([0050]: 1602) in contact with a sidewall of the fin and the first dielectric layer (as shown in Fig. 17A: spacer 1602 is in contact with a sidewall of the fin  104 and the first dielectric layer 106); 
depositing a second dielectric layer ([0020]: 116) on the first dielectric layer; 
depositing a conductive material ([0040]: 120) in contact with the second dielectric layer (116) and the spacer to form a conductive rail, 
wherein a top surface of the conductive rail is below a top surface of the fin ([0036] and [0053]: 104; see Fig. 17B).
However, regarding claim 11: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a method comprising:
“depositing a third dielectric layer on the conductive material and in contact with the second dielectric layer and the spacer; 
etching the spacer and the second and third dielectric layers to expose a portion of the top surface of the conductive rail; and 


Claims 12-16 depend form claim 11, and therefore, are allowable for the same reason as claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826